Opinion issued April 21, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00461-CR
                            ———————————
                IN RE ROBERT JAMES CAMPBELL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Robert James Campbell, has filed a pro se petition for writ of

mandamus, complaining of the trial court’s failure to rule on several motions seeking

nunc pro tunc judgment which relator claims to have filed in 2019.1 This is the

second petition for writ of mandamus filed by relator challenging the trial court’s



1
      The underlying case is The State of Texas v. Robert James Campbell, cause number
      586190, pending in the 232nd District Court of Harris County, Texas, the Honorable
      Josh Hill presiding.
alleged failure to rule on motions for nunc pro tunc judgment. This Court denied the

first petition in appellate case number 01-20-00270-CR on the ground that relator

had not included any documents and thus, failed to provide a sufficient record. See

In re Campbell, No. 01-20-00270-CR, 2020 WL 6589333 (Tex. App.—Houston [1st

Dist.] Sept. 1, 2020, orig. proceeding) (mem. op.).

      To be entitled to mandamus relief, a relator must show that the act he seeks to

compel is a ministerial one and that he has no adequate remedy at law for obtaining

the relief he seeks. See In re Powell, 516 S.W.3d 488, 494 (Tex. Crim. App. 2017).

If a party properly files a motion with the trial court in a criminal case, the court has

a ministerial duty to rule on that motion within a reasonable time after the motion

has been submitted to the court or after the party requested a ruling. See In re

Flanigan, 578 S.W.3d 634, 635–36 (Tex. App.—Houston [14th Dist.] 2019, orig.

proceeding). To establish that he is entitled to mandamus relief for the trial court’s

failure to rule on a motion, the relator must present a record showing that “(1) the

motion was filed and brought to the attention of the respondent judge for a ruling,

and (2) the respondent judge has not ruled on the motion within a reasonable time

after the motion was submitted to the trial court for a ruling or after the party

requested a ruling.” In re Gomez, 602 S.W.3d 71, 73 (Tex. App.—Houston [14th

Dist.] 2020, orig. proceeding).




                                           2
      Relator has attached a certified mail receipt, but he has not included any of

the motions he claims to have filed with the trial court. Moreover, relator has not

established that he brought the motions to the trial judge’s attention. Accordingly,

relator has not established his entitlement to mandamus relief. See id.

      We deny the petition. Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3